Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to Amendments filed on 10/22/2021, wherein Claims 1 and 3 have been amended. Claims 1 and 3-8 are pending.

Response to Arguments

Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1 and 3-8, have been considered but are moot because of the new ground of rejection necessitated by the amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20100327695 to Goel et al. (hereinafter Goel) in view of US4467271 to Ruckenbauer et al. (hereinafter Ruckenbauer), further in view of US4618014 to Kobayashi et al. (hereinafter Kobayashi) and further in view of WO2001079794 to Lana (hereinafter Lana).
Regarding Claim 1:  Goel discloses:
“A sensor module comprising: a sensor comprising a plurality of piezoelectric transducers having different resonance frequencies” (Fig. 1; Abstract – “An apparatus comprises a substrate and transducers disposed over the substrate, each of the transducers comprising a different resonance frequency… The transducer device also comprises a transducer block comprising a plurality of piezoelectric ultrasonic transducers”; para 0007 – “an apparatus comprises a substrate; and transducers disposed over the substrate, each of the transducers comprising a different resonance frequency.”);
“a plurality of switches provided to correspond to the piezoelectric transducers, respectively, each of the switches being configured to output an output signal” (Here the circuitry is the switch; Abstract – “A transducer device comprises circuitry configured to transmit signals, or to receive signals, or both.”; para 0009 – “A transducer device comprises circuitry (the circuitry is the switch, added by examiner) configured to transmit signals, or to receive signals, or both. The transducer device also comprises a transducer block comprising a plurality of piezoelectric ultrasonic transducers… and an interconnect configured to provide signals from the transducer block to the circuitry and to provide signals from the circuitry to the transducer block.”).
Goel is silent on “a voltage generated by an inverse piezoelectric effect of a corresponding piezoelectric transducer of the piezoelectric transducers; and a diagnosis circuit configured to diagnose, based on a difference in pattern of the output signal, whether vibration having a new frequency has newly occurred in the sensor, and switch an output destination of the output signal of the sensor according to a result of the diagnosis; a generator circuit configured to generate power from the output signal; and a sensing signal processing circuit configured to generate a signal for evaluation of a newly occurring vibration from the output signal, wherein the diagnosis circuit switches the output destination of the output signal of the sensor to the generator circuit when diagnosing that no vibration having the new frequency has occurred in the sensor, and switches the output destination of the output signal of the sensor to the sensing signal processing circuit when diagnosing that vibration having the new frequency has occurred in the sensor”.
However, Ruckenbauer discloses:
“a voltage generated by an inverse piezoelectric effect of a corresponding piezoelectric transducer of the piezoelectric transducers” (Abstract – “An AC generator may be connected to the signal leads of a piezoelectric transducer in order to induce mechanical vibrations in the transducer via the inverse piezoelectric effect”;  Col. 7, lines 4-11 - “By means of a plotter 60, whose one input is supplied with a frequency-proportional voltage from the AC generator 55, a frequency curve of the transducer may be drawn. By tipping switch 53, which contains contacts 53a, 53b, 53c, the operational amplifier 54 will turn into a charge amplifier whose output signal may be stored in a CCD memory 59 triggered internally or externally”).

Both Goel and Ruckenbauer are silent on “a diagnosis circuit configured to diagnose, based on a difference in pattern of the output signal, whether vibration having a new frequency has newly occurred in the sensor, and switch an output destination of the output signal of the sensor according to a result of the diagnosis; a generator circuit configured to generate power from the output signal; and a sensing signal processing circuit configured to generate a signal for evaluation of a newly occurring vibration from the output signal, wherein the diagnosis circuit switches the output destination of the output signal of the sensor to the generator circuit when diagnosing that no vibration having the new frequency has occurred in the sensor, and switches the output destination of the output signal of the sensor to the sensing signal processing circuit when diagnosing that vibration having the new frequency has occurred in the sensor”.
However, Kobayashi discloses:
“a diagnosis circuit configured to diagnose, based on a difference in pattern of the output signal whether vibration having a new frequency has occurred in the sensor” (Col. 2, ll. 13 - 15 - “means (i.e. diagnosing circuit, added by examiner) for receiving the oscillation signal and detecting an abnormal change in the oscillation signal (i.e. based on a difference in pattern of the output signal, added by examiner) to produce an abnormal signal” (“abnormal” is interpreted as “new” frequency, see applicant’s Specification para 0022 and 0045, added by examiner), and 
“switch an output destination of the output signal of the sensor according to a result of the diagnosis, and wherein the diagnosis circuit switches the output destination of the output signal of the sensor to the sensing signal processing circuit when diagnosing that vibration having the new frequency has occurred in the sensor” (Fig. 2; Col. 3, ll. 16 – “In abnormal period during which the rectified signal level of the rectifier 12 is larger than the reference voltage EO , the comparator 13 generates an output signal which triggers the latch circuit 15 (i.e. switch, added by examiner) to produce an abnormal signal. The abnormal signal thus produced is supplied to the frequency counter 16 and data processor 17 (i.e. switching the output destination of the output signal, added by examiner)”)
“wherein the diagnosis circuit switches the output destination of the output signal of the sensor to the generator circuit when diagnosing that no vibration having the new frequency has occurred in the sensor” (Col. 3, ll. 33 – 38 – “the data processor 17 takes the count value of the frequency counter 16 which is obtained only in the normal condition (i.e. no “new” or “abnormal” frequency appeared, added by examiner). Thus the data processor 17 processes the frequency corresponding to a detected weight which is then indicated on the display device 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by Goel/Ruckenbauer combination, as taught by Kobayashi, in order to detect the 
Goel/Ruckenbauer/Kobayashi combination is silent on:
“a generator circuit configured to generate power from the output signal; and a sensing signal processing circuit configured to generate a signal for evaluation of a newly occurring vibration from the output signal”.
	However, Lana discloses:
“a generator circuit configured to generate power from the output signal” (Page 1, ll. 18-25 – “a sensor of the type comprising an electronic circuit which can be fixed to the object whose vibrations are to be detected, with a deformable transducer element fixed to an inertial system… This deformation is detected electrically by means of an electronic circuit in which the transducer is connected”; Page 2, ll. 11-13 – “the piezoelectric transducer is used as a voltage generator, owing to the capacity of these components to generate a voltage when they are subjected to a mechanical deformation”.); 
“a sensing signal processing circuit configured to generate a signal for evaluation of a newly occurring vibration from the output signal” (Page 3, ll. 24-26 -  “The comparator means can be associated with a clamper circuit which provides, if vibration is detected (interpreted as newly occurred, since it was not detected earlier, added by examiner), a detection signal to activate an acoustic, optical or other type of indicator, for a sufficiently long period”)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by 

Regarding Claim 4: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).
Goel/Ruckenbauer/Kobayashi combination is silent on:
“wherein the plurality of piezoelectric transducers comprise cantilevers having different resonance frequencies, respectively”.
However, Lana discloses:
“wherein the plurality of piezoelectric transducers comprise cantilevers having different resonance frequencies, respectively” (Figs. 5 and 6; Page 11, lines 4-12 - “Figs. 5 and 6 show schematically an embodiment of the mechanical system formed by the transducer and the mass 3. The transducer 1 is a piezoelectric transducer with a metal base plate 1A, forming a first plate, a crystal 1 B, and a strip 1 C forming a second plate. It is fixed mechanically to the electronic circuit board 2 on which the circuit described above is constructed. The mass 3 (i.e. cantilever, added by examiner), consisting in this case of a lead block, measuring 30 x 20 x 1 mm for example, is soldered to the base plate. The vibrations of the body to which the electronic circuit board is fixed induce a perturbation in the inertial system comprising the mass 3, with a consequent deformation of the crystal 1 B of the transducer 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by Goel/ 

Regarding Claim 6: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).
Goel further discloses:
“wherein the plurality of piezoelectric transducers comprise membranes having different resonance frequencies, respectively” (para 0046 – “The cavity 703 provides damping of the transducer 701, and thus provides a damped resonator structure… the portion of the transducer 701 that is suspended over the cavity 703 comprises the membrane.”; para 0047 – “Selection of a cavity depth of λ/4 fosters vibration of the membrane vibration and produce a comparatively higher Q-factor and increased efficiency in the transducer 701”; para 0054 – “The MEMs devices described in connection with the representative embodiments commonly comprise a transducer that comprises a membrane that deflects or vibrates due to acoustic pressure; thus the response is a flexure mode. Varying the geometry (size, shape and thickness) of the transducers allow the tuning to different frequencies.”)

Regarding Claim 7: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).

“wherein the plurality of piezoelectric transducers form an array having an identical resonance frequency, and the switches corresponding to the piezoelectric transducers forming the array are connected in series” (para 0058 – “In one representative embodiment, the transducers 1102, 1103 and 1104 for a harmonic array. The transducers 1102, 1103, 1104 are selected to have different sizes, or shapes, or both as noted above to improve the harmonic emission. Notably, because each transducer 1102, 1103 and 1104 transmit at its particular resonance frequency, in order to transmit additional frequency content it is necessary to add more transducers at the desired frequency (the desired frequency can be chosen be the same for all transducers, added by examiner)”; para 0059 – “In operation, a transducer block comprising a plurality of transducers 1102, 1103, 1104 are provided on a common substrate, or a plurality of individual transducer are provided to for the array. In a representative embodiment, the transducers 1102, 1103, 1104 are the connected to transmit circuitry or receive circuitry (i.e. the set of switches, added by examiner), or both… The transducers 1102, 1103, 1104 may be interconnected in series and/or in parallel. In keeping with the description of the representative embodiments, the sizes of the emitters can be selected to match the fundamental and the odd harmonic frequencies to reproduce better square waves in the time domain. It is emphasized that the transmit/receive circuitry described in this application is merely illustrative, and use of other transmit and receive circuitry is contemplated.”)

Regarding Claim 8: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).
Goel/Ruckenbauer/Kobayashi is silent on:
“wherein the diagnosis circuit is configured to store a pattern of an output signal when vibration previously occurred in the sensor, perform the diagnosis based on a difference between a pattern of an output signal when vibration previously occurred in the sensor and a current output signal of the sensor, and when diagnosing that vibration newly occurs in the sensor, update the stored pattern of the output signal when the vibration previously occurred in the sensor to a pattern of the current output signal of the sensor”.
However, Lana further discloses:
“wherein the diagnosis circuit is configured to store a pattern of an output signal when vibration previously occurred in the sensor, perform the diagnosis based on a difference between a pattern of an output signal when vibration previously occurred in the sensor and a current output signal of the sensor, and when diagnosing that vibration newly occurs in the sensor, update the stored pattern of the output signal when the vibration previously occurred in the sensor to a pattern of the current output signal of the sensor” (Page 1, ll. 18-25– “a sensor of the type comprising an electronic circuit which can be fixed to the object whose vibrations are to be detected, with a deformable transducer element fixed to an inertial system. The vibrations of the object to which the sensor is mechanically fixed cause a perturbation of the resting state of the inertial system, which in turn causes the deformation of the transducer. This deformation is detected electrically by means of an electronic circuit in which the transducer is connected.”; page 5, ll. 6-18 – “The outputs of the oscillators 5 and 7 are connected to a comparator 11 , whose output takes a value which depends on the relative positions of the waveforms of the two oscillators 5 and 7, in the sense that, when the two signals at the outputs of the oscillators 5 and 7 are coincident with each other, the output of the comparator 11 changes its state, emitting a signal whose duration is proportional to the period of coincidence of the output signals of the oscillators 5, 7. The output of the comparator 11 is connected to a clamper circuit 13, whose output signals changes its state when it receives a pulse from the comparator 11 at its input, and remains in the changed conditions for an appropriate period, determined by the characteristics of the circuit components of the clamper 13. The signal at the output of the clamper circuit 13 activates an actuator 15 which emits a signal when the electronic circuit detects a vibration.”; Fig. 3; page 7, ll. 8-10 – “At the instant to the sensor detects a vibration and this is reflected in an alteration of the frequency of the waveform of the oscillator 5, as can be observed from the variation of the diagram 05.”; Page 7, ll. 19-23 – “When the detected vibrations are of sufficient intensity, the shift of the signals ON of the oscillator 5 with respect to the signal of the oscillator 7 is such that two signals ON are brought into temporal coincidence. This event is detected by the sensor circuit, which indicates that the vibration has been detected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by the Goel/Ruckenbauer/Kobayashi/Lana combination, as taught by Lana, in order to simplify the vibration diagnostics and make the system more reliable and easy to use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Ruckenbauer, further in view of Kobayashi, further in view of Lana, and further in view of US5801475 to Kimura (Kimura).

Regarding Claim 3: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).
The Goel/Ruckenbauer/Kobayashi/Lana is silent on:
“a storage circuit configured to store power generated by the generator circuit; an information processing circuit configured to process a first output signal of the sensor for which the output destination is switched to the generator circuit and a second output signal of the sensor for which the output destination is switched to the sensing signal processing circuit; a memory configured to store the processed first output signal and the processed second output signal; and a comparison circuit configured to compare the first output signal and the second output signal stored in the memory with each other”.
However, Ruckenbauer discloses: 
“a memory configured to store the processed first output signal and the processed second output signal” (Col. 7, ll. 10-13 – “the operational amplifier 54 will turn into a charge amplifier whose output signal may be stored in a CCD memory 59 triggered internally or externally, or may be recorded by the plotter 60.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the senor module, disclosed by the 
The Goel/Ruckenbauer/Kobayashi/Lana combination is silent on:
“a storage circuit configured to store power generated by the generator circuit; an information processing circuit configured to process a first output signal of the sensor for which the output destination is switched to the generator circuit and a second output signal of the sensor for which the output destination is switched to the sensing signal processing circuit; a comparison circuit configured to compare the first output signal and the second output signal stored in the memory with each other.”
However, Lana discloses:
“a comparison circuit configured to compare the first output signal and the second output signal stored in the memory with each other” (Page 3, ll. 13-15 – “it is advantageous to provide for the use of comparator means which receive at their input the signals generated by the first and by the second oscillator, and compare them”; Page 3, ll. 24-26– “The comparator means can be associated with a clamper circuit which provides, if vibration is detected, a detection signal to activate an acoustic, optical or other type of indicator, for a sufficiently long period.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by the Goel/Ruckenbauer/Kobayashi/Lana combination, as taught by Lana, in order to make 
The Goel/Ruckenbauer/Kobayashi/Lana combination is silent on “a storage circuit configured to store power generated by the generator circuit; an information processing circuit configured to process a first output signal of the sensor for which the output destination is switched to the generator circuit and a second output signal of the sensor for which the output destination is switched to the sensing signal processing circuit”.
However, Kimura discloses:
“a storage circuit configured to store power generated by the generator circuit; an information processing circuit configured to process a first output signal of the sensor for which the output destination is switched to the generator circuit and a second output signal of the sensor for which the output destination is switched to the sensing signal processing circuit” (Col. 1, ll. 44-48 - “It is an object of the present invention to provide a compact electricity generation device having no power supply unit which converts vibration energy generated, for instance, in forced vibration to electric energy and stores the electric energy in a capacitor so that an electric power can be taken out therefrom.”; Col. 1, ll. 59-63 - “AC voltage generated in the pair of electrodes provided in the piezo-electric plate is rectified and stored in a capacitor, and the electric power is taken out from this capacitor according to the necessity”; Col. 2, ll. 5-8 - “it is allowable to incorporate therein an electronic circuit which generates a signal such as an electric wave, sound, or light, making use of an electric power stored in the capacitor when a voltage across the capacitor exceeds a pre-set value”).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Ruckenbauer, further in view of Kobayashi, further in view of Lana, and further in view of WO2008084578 to Ito (Ito).

Regarding Claim 5: The Goel/Ruckenbauer/Kobayashi/Lana combination discloses the sensor module according to Claim 1 (see the rejection for Claim 1).
The Goel/Ruckenbauer/Kobayashi/Lana combination is silent on “wherein the plurality of piezoelectric transducers comprise double-supported beams having different resonance frequencies, respectively”.
However, Ito discloses:
“wherein the plurality of piezoelectric transducers comprise double-supported beams having different resonance frequencies, respectively” (page 2, ll. 72-73 -  “The support portion has a double-sided beam structure connected to both of the two opposing sides of the vibrating portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor module, disclosed by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5220836 to Harms et al. (hereinafter Harms) discloses a sensor containing piezoelectric transducer element operated via single signal line.
US20080083285A1 to Eguchi et al. (hereinafter Eguchi) discloses the deformation detection sensor including the piezoelectric element which generate an output signal due to a deformation.
US20140117812A1 to Hajati (hereinafter Hajati) discloses the micromachined ultrasonic transducer array capable of multiple resonant modes.
US20190146036A1 to Kato et al. (hereinafter Kato) discloses the rotor diagnostic apparatus including a parameter selection part.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863